              Case 6:19-cv-00650-HZ      Document 21        Filed 05/18/20     Page 1 of 2




ROBYN M. REBERS, OSB #034309
Robyn M. Rebers, LLC
P.O. Box 3530
Wilsonville, OR 97070
Tel: (503) 871-8890
Fax: (888) 398-8793
robyn@reberslaw.com
Attorney for Plaintiff



                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



TARA A. STARK,                                                 Civil No.: 6:19-cv-00650-HZ

                        Plaintiff,
                                                               ORDER FOR EAJA FEES
         v.

ANDREW SAUL,
COMMISSIONER SOCIAL SECURITY,

                  Defendant.
_______________________________________

         Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA), 28

U.S.C. § 2412, and 28 U.S.C. § 1920, it is hereby ordered that EAJA attorney’s fees of $6,013.83

and costs in the amount of $0.00, for a total of $6,013.83, shall be awarded to Plaintiff pursuant

to Astrue v. Ratliff, 560 U.S. 586 (2010).

         If it is determined that Plaintiff’s EAJA fees and costs are not subject to any offset

allowed under the Department of the Treasury’s Offset Program, then the check for EAJA fees

and costs shall be made payable to attorney Robyn M. Rebers, based upon Plaintiff’s assignment

of these amounts to her attorney. If it is determined that Plaintiff has debt subject to the Treasury

Offset Program, then the check for the remaining funds after offset of the debt shall be made



Page 1                                   Order for EAJA Fees                        6:19-cv-00650-HZ
          Case 6:19-cv-00650-HZ       Document 21       Filed 05/18/20     Page 2 of 2




payable to Plaintiff. Any check for EAJA fees shall be mailed to Plaintiff’s counsel, Robyn

Rebers, at P.O. Box 3530, Wilsonville, Oregon 97070.

         IT IS SO ORDERED.


         DATED this ____ day of ____________, 2020.

                                                    ______________________________
                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge


Presented by:
Robyn M. Rebers OSB# 034309
Attorney for Plaintiff




Page 2                                Order for EAJA Fees                       6:19-cv-00650-HZ
